   Case 3:19-cr-00534-FLW Document 25 Filed 08/19/20 Page 1 of 2 PageID: 71
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 19-534
                               *
KEVIN ROGERS                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See attached.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                       August 19, 2020
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
  Case 3:19-cr-00534-FLW Document 25 Filed 08/19/20 Page 2 of 2 PageID: 72



The Court finds that the sentencing hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following reasons:
      1. To permit the defendant to obtain a speedy resolution of his case
         through a timely sentencing to afford appropriate punishment and
         rehabilitation, and the defendant making amends to any victims
         through an admission of responsibility. The defendant has asked for
         this case to be resolved today by a timely sentencing.
      2. To permit the Government to obtain a resolution of the case so that the
         Government, already operating in a restricted capacity due to the
         emergency, may appropriately focus its resources on other, emerging
         criminal matters. The Government has asked for this case to be
         resolved today through a timely sentencing.
      3. Furthermore, the offense occurred in May of 2018, and this case was
         charged by indictment in August of 2019, and the defendant, Kevin
         Rogers, would like to move forward and resolve this case without undue
         delay.
